DETAILED ACTION
Claims 6, 8-14, and 21-32 (as renumbered to claims 1-20) are allowed over the prior art of record. Claims 1-5, 7, and 15-20 have been cancelled.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 21, and 29 the prior art of record fails to disclose or suggest the combination of claimed provisions of:
wherein the UI event is in connection with a page class of the first application, and wherein the UI event is associated with a UI tree of the page class; receiving a plurality of templates associated with the first application running on the computing device, each of the plurality of templates comprising a plurality of UI elements of the first application, representing structural properties of the first application, and each UI element's respective entity type and action type; matching a plurality of text strings within the UI tree with at least one of the plurality of templates to classify the plurality of text strings with at least an entity type of the plurality of entity types or an action type of the plurality of action types.
 The above limitations in combination with other limitations of claims 1, 21,  and 29 are not disclosed or suggested by the prior art that the Examiner encountered during the search of prior art.
Based on the applicant’s amendments and remark file 04/23/2021 (see pages 8-10), the examiners notes that it is reasonable to acknowledge that none of the evidence 
The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Points of Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hares Jami/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        07/010/2021